     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 1 of 66 PageID #:1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN COIA and DEIRDRE COIA,                )
                                           )
                             Plaintiffs,   )
                                           )
               v.                          )     No.
                                           )
MCT TRANSPORTATION, LLC,                   )
individually, and as employer and/or       )
principal of DANIEL BULTHUIS,              )
COMCAR INDUSTRIES, INC.,                   )
individually, and as employer and/or       )     JURY TRIAL DEMANDED
principal of DANIEL BULTHUIS,              )
MIDWEST COAST TRANSPORT,                   )
INC., individually, and as employer and/or )
principal of DANIEL BULTHUIS, and          )
DANEIL BULTHUIS, individually, and         )
as employee and/or agent of MCT            )
TRANSPORTATION, LLC, COMCAR                )
INDUSTRIES, INC., and/or MIDWEST           )
TRANSPORT, INC.,                           )
                                           )
                             Defendants. )

                                       COMPLAINT

       NOW COMES the Plaintiffs, JOHN COIA and DEIRDRE COIA, complaining of the

Defendants, MCT TRANSPORTATION, LLC, individually, and as employer and/or principal of

DANIEL BULTHUIS, COMCAR INDUSTRIES, INC., individually, and as employer and/or

principal of DANIEL BULTHUIS, MIDWEST COAST TRANSPORT, INC., individually, and

as employer and/or principal of DANIEL BULTHUIS, and DANIEL BULTHUIS, individually,

and as employee and/or agent of MCT TRANSPORTATION, LLC, COMCAR INDUSTRIES,

INC., and/or MIDWEST COAST TRANSPORT, INC., stating as follows:

                                        Introduction

       1.     This complaint is brought to seek redress and damages under Illinois common law
       Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 2 of 66 PageID #:2



for negligence and willful and wanton conduct, for the injuries and other damages sustained by

the Plaintiffs, JOHN COIA and DEIRDRE COIA, directly and proximately resulting from the

conduct of the Defendants identified herein.

                                       Jurisdiction and Venue

            2.   This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §1332, based on diversity of citizenship and an amount in controversy in excess of

$75,000.00.

            3.   The Court has venue over the subject matter and parties hereto pursuant to 28

U.S.C. §1391(b)(1) and (2), as the events giving rise to the claims all occurred within this

judicial district, and the parties are believed to reside in Illinois and within this judicial district.

                                              The Parties

            4.   The Plaintiff, JOHN COIA, at all times herein relevant, resided in Sugar Grove,

Illinois.

            5.   The Plaintiff, DEIRDRE COIA, at all times herein relevant, resided in Sugar

Grove, Illinois.

            6.   The Defendant, MCT TRANSPORTATION, LLC (hereinafter “MCT”), at all

times herein relevant, was an interstate motor carrier operating within the State of Illinois, which

was incorporated in Florida, with its principal place of business in Florida.

            7.   The Defendant, COMCAR INDUSTRIES, INC. (hereinafter “COMCAR”), at all

times herein relevant, was an interstate motor carrier operating within the State of Illinois, which

was incorporated in Florida, with its principal place of business in Florida.

            8.   The   Defendant,     MIDWEST           COAST     TRANSPORT,         INC.     (hereinafter

“MIDWEST”), at all times herein relevant, was an interstate motor carrier operating within the

                                                    2
       Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 3 of 66 PageID #:3



State of Illinois, which was incorporated in Delaware, with its principal place of business in

South Dakota.

            9.   The Defendant, DANIEL BULTHUIS, a citizen and domicile of Georgia, was at

all times herein a professional motor carrier driver, acting within the scope of his employment

and/or agency with MCT TRANSPORTATION, LLC, COMCAR INDUSTRIES, INC, and/or

MIDWEST COAST TRANSPORT, INC., and operating a tractor trailer within the State of

Illinois.

                                  Facts Common to All Counts

        10.      At all times relevant hereto, and on or about August 19, 2018, Plaintiff JOHN

COIA, operated a 2015 Lexus ES350 traveling eastbound on Interstate 88, in Naperville

Township, in the State of Illinois.

        11.      At all times relevant hereto, and on or about August 19, 2018, Plaintiff DEIRDRE

COIA was a passenger in JOHN COIA’s vehicle.

        12.      At all times relevant hereto, and on or about August 19, 2018, SANTIAGO

MEZA operated a 2002 Chevrolet Trailblazer traveling eastbound on Interstate 88, directly in

front of Plaintiff JOHN COIA’s vehicle.

        13.      At all times relevant hereto, and on or about August 19, 2018, JORGE MONTES

operated a 2009 Nissan Altima traveling eastbound on Interstate 88, directly behind Plaintiff

JOHN COIA’s vehicle.

        14.      At all times relevant hereto, and on or about August 19, 2018, HILDA MONTES

and CLAUDIO MONTES, a minor, were passengers in JORGE MONTES’ vehicle.

        15.      At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS operated a 2013 International tractor-trailer traveling eastbound on

                                                 3
      Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 4 of 66 PageID #:4



Interstate 88, directly behind JORGE MONTES’ vehicle.

        16.     At all times relevant hereto, and on or about August 19, 2018 Defendant DANIEL

BULTHUIS was setting up a playlist of music on his cell phone while driving his tractor-trailer

when he looked up and realized that JORGE MONTES’ vehicle was stopped in front of him.

        17.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was traveling sixty-three miles-per-hour in a fifty-five mile-per-hour

speed limit zone prior to impact. Defendant DANIEL BULTHUIS did not stop the tractor-trailer

before striking JORGE MONTES’ vehicle.

        18.     At all times relevant hereto, and on or about August 19, 2018, as a result of

Defendant DANIEL BULTHUIS striking the rear of JORGE MONTES’ vehicle, JORGE

MONTES’ vehicle was pushed into the rear of Plaintiff JOHN COIA’s vehicle, causing JOHN

COIA’s vehicle to be pushed into the rear of SANTIAGO MEZA’s vehicle.

                                 COUNT I - NEGLIGENCE
                         JOHN COIA v. MCT TRANSPORTATION, LLC
                                     Individual Liability

         1-18. Plaintiffs incorporate by reference paragraphs 1 through 18 above as if fully set

forth herein.

        19.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        20.     On and before August 19, 2018, MCT was subject to the Federal Motor Carrier

Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty to use

reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen to

operate the tractor-trailer.

                                               4
      Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 5 of 66 PageID #:5



       21.     At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       22.     Defendant MCT breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                       duties and prohibitions of driver regulations in violation of Parts 383, 384,
                       390, 391, 392, 393, 395, and 396 of the FMCSRs;

                    b. Failed to adequately train Defendant DANIEL BULTHUIS when
                       reasonable training would have equipped him with the knowledge and
                       skill to operate and maintain the tractor-trailer in a reasonably prudent
                       manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                       the FMCSRs;

                    c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
                       techniques, including proper space management and lane usage;

                    d. Operated without adequate safety management controls;

                    e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
                       FMCSRs;

                    f. Failed to use the same care and caution that a reasonably prudent company
                       would have exercised under the same or substantially similar
                       circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
                       and 396 of the FMCSRs;

                    g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
                       proper lookout for other vehicles upon the roadway;

                    h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                       operate the tractor-trailer while using a cell phone;

                    i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                       exceed the posted speed limit while operating the tractor-trailer;

                    j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                       operate the tractor-trailer at a speed greater than was reasonable and
                       proper with regard to traffic conditions, in violation of the provisions of
                       625 ILCS 5/11-601(a);
                                                 5
      Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 6 of 66 PageID #:6




                    k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
                       brakes when danger to Plaintiffs was imminent;

                    l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
                       provisions of 625 ILCS 5/12-301;

                    m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
                       speed so as to avoid hitting another vehicle, in violation of the provisions
                       of 625 ILCS 5/11-601;

                    n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
                       audible warning with his vehicle horn when such warning was reasonably
                       necessary to ensure safety, in violation of 625 ILCS 5/12-601;

                    o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
                       a distance that was reasonable and proper, in violation of the provisions of
                       625 ILCS 5/11-710(a);

                    p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
                       a motor vehicle on a roadway while using an electronic communication
                       device, in violation of 625 ILCS 5/12-610.2;

                    q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                       aggravated use of an electronic communication device while operating a
                       motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                    r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                       use of wireless communication devices by its drivers, in violation of 49
                       CFR Parts 383, 384, 390, 391, and 392; and/or

                    s. Failed to train its drivers in the prohibition of the use of wireless
                       communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                       and 392.

        23.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

        24.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,
                                                 6
      Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 7 of 66 PageID #:7



present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                                COUNT II - NEGLIGENCE
                       DEIRDRE COIA v. MCT TRANSPORTATION, LLC
                                   Individual Liability

         1-24. Plaintiffs incorporate by reference paragraphs 1 through 24 above as if fully set

forth herein.

        25.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        26.     On and before August 19, 2018, MCT was subject to the Federal Motor Carrier

Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty to use

reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen to

operate the tractor-trailer.

        27.     At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

        28.     Defendant MCT breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                       duties and prohibitions of driver regulations in violation of Parts 383, 384,
                       390, 391, 392, 393, 395, and 396 of the FMCSRs;

                    b. Failed to adequately train Defendant DANIEL BULTHUIS when
                       reasonable training would have equipped him with the knowledge and
                                                  7
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 8 of 66 PageID #:8



              skill to operate and maintain the tractor-trailer in a reasonably prudent
              manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
              the FMCSRs;

          c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
             techniques, including proper space management and lane usage;

          d. Operated without adequate safety management controls;

          e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
             FMCSRs;

          f. Failed to use the same care and caution that a reasonably prudent company
             would have exercised under the same or substantially similar
             circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
             and 396 of the FMCSRs;

          g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
             proper lookout for other vehicles upon the roadway;

          h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
             operate the tractor-trailer while using a cell phone;

          i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
             exceed the posted speed limit while operating the tractor-trailer;

          j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
             operate the tractor-trailer at a speed greater than was reasonable and
             proper with regard to traffic conditions, in violation of the provisions of
             625 ILCS 5/11-601(a);

          k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
             brakes when danger to Plaintiffs was imminent;

          l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
             provisions of 625 ILCS 5/12-301;

          m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
             speed so as to avoid hitting another vehicle, in violation of the provisions
             of 625 ILCS 5/11-601;

          n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
             audible warning with his vehicle horn when such warning was reasonably
             necessary to ensure safety, in violation of 625 ILCS 5/12-601;

          o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
                                       8
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 9 of 66 PageID #:9



                        a distance that was reasonable and proper, in violation of the provisions of
                        625 ILCS 5/11-710(a);

                    p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
                       a motor vehicle on a roadway while using an electronic communication
                       device, in violation of 625 ILCS 5/12-610.2;

                    q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                       aggravated use of an electronic communication device while operating a
                       motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                    r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                       use of wireless communication devices by its drivers, in violation of 49
                       CFR Parts 383, 384, 390, 391, and 392; and/or

                    s. Failed to train its drivers in the prohibition of the use of wireless
                       communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                       and 392.

         29.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

         30.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

          WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                                COUNT III - NEGLIGENCE
                         JOHN COIA v. MCT TRANSPORTATION, LLC
                                    Respondeat Superior

          1-30. Plaintiffs incorporate by reference paragraphs 1 through 30 above as if fully set
                                                 9
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 10 of 66 PageID #:10



forth herein.

       31.      At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

       32.      At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MCT and was acting

within the scope of his duly authorized employment and/or agency.

       33.      Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MCT’s control, acting pursuant to its directions and commands, and utilizing MCT’s authority

and equipment, including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary

benefit.

       34.      On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       35.      At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       36.      Defendant MCT, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Drove the tractor-trailer at a speed which was greater than reasonable and
                       proper, in violation of 625 ILCS 5/11-601;

                    b. Failed to keep a proper lookout for other vehicles upon the roadway;
                                                     10
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 11 of 66 PageID #:11




           c. Failed to see and observe the vehicles to his front, when they could and
              should have been seen and observed;

           d. Failed to maintain control over his tractor-trailer so as to avoid colliding
              with other vehicles;

           e. Followed vehicles in front of him more closely than was reasonable and
              proper, lacking due regard for the speed of his vehicle and the traffic upon
              and the condition of the highway, in violation of 625 ILCS 5/11-710;

           f. Failed to timely apply his brakes when danger to plaintiff was imminent;

           g. Failed to take evasive maneuvers to avoid a collision;

           h. Failed to use defensive driving techniques, including proper space
              management and lane usage;

           i. Failed to adhere to the policies prohibiting the use of wireless
              communication devices by drivers, in violation of 49 CFR Parts 383, 384,
              390, 391, and 392;

           j. Operated the tractor-trailer without adequate safety controls;

           k. Failed to decrease the speed of his tractor-trailer so as to avoid colliding
              with vehicles in front of him, in violation of the provisions of 625 ILCS
              5/11-601;

           l. Failed to exercise the same care and caution that a reasonably prudent
              person would have exercised under the same or similar circumstances, all
              in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           m. Failed to comply with the duties and prohibitions of driver regulations in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           n. Failed to operate the tractor-trailer in a reasonably prudent manner in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           o. Operated the tractor-trailer while using a cell phone;

           p. Operated a motor vehicle on a roadway while using an electronic
              communication device, in violation of 625 ILCS 5/12-610.2;

                                        11
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 12 of 66 PageID #:12



                       q. Committed the aggravated use of an electronic communication device
                          while operating a motor vehicle on a roadway, in violation of 625 ILCS
                          5/12-610.2;

                       r. Exceeded the posted speed limit while operating the tractor-trailer; and/or

                       s. Failed to give an audible warning with his horn when such warning was
                          reasonably necessary to ensure safety, in violation of 625 ILCS 5/12-601.

        37.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear

of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

        38.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                                  COUNT IV - NEGLIGENCE
                         DEIRDRE COIA v. MCT TRANSPORTATION, LLC
                                     Respondeat Superior

         1-38. Plaintiffs incorporate by reference paragraphs 1 through 38 above as if fully set

forth herein.

        39.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        40.     At all times herein relevant, and on or about August 19, 2018, Defendant
                                                   12
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 13 of 66 PageID #:13



DANIEL BULTHUIS was a duly authorized employee and/or agent of MCT and was acting

within the scope of his duly authorized employment and/or agency.

       41.     Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MCT’s control, acting pursuant to its directions and commands, and utilizing MCT’s authority

and equipment, including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary

benefit.

       42.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       43.     At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       44.     Defendant MCT, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Drove the tractor-trailer at a speed which was greater than reasonable and
                       proper, in violation of 625 ILCS 5/11-601;

                    b. Failed to keep a proper lookout for other vehicles upon the roadway;

                    c. Failed to see and observe the vehicles to his front, when they could and
                       should have been seen and observed;

                    d. Failed to maintain control over his tractor-trailer so as to avoid colliding
                       with other vehicles;

                    e. Followed vehicles in front of him more closely than was reasonable and
                       proper, lacking due regard for the speed of his vehicle and the traffic upon
                       and the condition of the highway, in violation of 625 ILCS 5/11-710;
                                                     13
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 14 of 66 PageID #:14




           f. Failed to timely apply his brakes when danger to plaintiff was imminent;

           g. Failed to take evasive maneuvers to avoid a collision;

           h. Failed to use defensive driving techniques, including proper space
              management and lane usage;

           i. Failed to adhere to the policies prohibiting the use of wireless
              communication devices by drivers, in violation of 49 CFR Parts 383, 384,
              390, 391, and 392;

           j. Operated the tractor-trailer without adequate safety controls;

           k. Failed to decrease the speed of his tractor-trailer so as to avoid colliding
              with vehicles in front of him, in violation of the provisions of 625 ILCS
              5/11-601;

           l. Failed to exercise the same care and caution that a reasonably prudent
              person would have exercised under the same or similar circumstances, all
              in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           m. Failed to comply with the duties and prohibitions of driver regulations in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           n. Failed to operate the tractor-trailer in a reasonably prudent manner in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           o. Operated the tractor-trailer while using a cell phone;

           p. Operated a motor vehicle on a roadway while using an electronic
              communication device, in violation of 625 ILCS 5/12-610.2;

           q. Committed the aggravated use of an electronic communication device
              while operating a motor vehicle on a roadway, in violation of 625 ILCS
              5/12-610.2;

           r. Exceeded the posted speed limit while operating the tractor-trailer; and/or

           s. Failed to give an audible warning with his horn when such warning was
              reasonably necessary to ensure safety, in violation of 625 ILCS 5/12-601.

  45.   As a direct and proximate result of one or more of the aforementioned negligent
                                        14
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 15 of 66 PageID #:15



acts or omissions of MCT by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear

of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

          46.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                       COUNT V – NEGLIGENT HIRING AND RETENTION
                         JOHN COIA v. MCT TRANSPORTATION, LLC

           1-46. Plaintiffs incorporate by reference paragraphs 1 through 46 above as if fully set

forth herein.

          47.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

          48.    At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MCT and was acting

within the scope of his duly authorized employment and/or agency.

          49.    Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MCT’s control, acting pursuant to its directions and commands, and utilizing MCT’s authority

and equipment, including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary
                                                 15
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 16 of 66 PageID #:16



benefit.

       50.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       51.     On and prior to August 19, 2018, MCT had a duty to only hire and retain drivers

who were knowledgeable of all applicable FMCSR regulations, and who were fit, qualified, and

responsible to drive a semi tractor-trailer.

       52.     At all times material, Defendant MCT, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

       53.     Notwithstanding this duty, Defendant MCT, by and through its duly authorized

agents, employees, and/or representatives, was guilty of one or more of the following negligent

acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                 a. Failed to properly determine the qualifications of DANIEL BULTHUIS,
                    before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                    employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                    prior to hiring;

                 c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                    application for employment so that a proper background check and
                    evaluation of his knowledge and skills could be done on him; and/or

                 d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                    experience, knowledge, and driving record prior to hiring him and at the
                    beginning of his employment.
                                                     16
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 17 of 66 PageID #:17




        54.     The unfitness of Defendant DANIEL BULTHUIS was known or should have

been known to Defendant MCT prior to and at the time of hiring DANIEL BULTHUIS, and, but

for the above negligent acts and/or omissions, would have led to his not being employed or

retained prior to the occurrence in this complaint, and would have prohibited him from driving.

        55.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear

of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

        56.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                       COUNT VI – NEGLIGENT HIRING AND RETENTION
                        DEIRDRE COIA v. MCT TRANSPORTATION, LLC

         1-56. Plaintiffs incorporate by reference paragraphs 1 through 56 above as if fully set

forth herein.

        57.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        58.     At all times herein relevant, and on or about August 19, 2018, Defendant

                                                  17
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 18 of 66 PageID #:18



DANIEL BULTHUIS was a duly authorized employee and/or agent of MCT and was acting

within the scope of his duly authorized employment and/or agency.

       59.     Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MCT’s control, acting pursuant to its directions and commands, and utilizing MCT’s authority

and equipment, including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary

benefit.

       60.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       61.     On and prior to August 19, 2018, MCT had a duty to only hire and retain drivers

who were knowledgeable of all applicable FMCSR regulations, and who were fit, qualified, and

responsible to drive a semi tractor-trailer.

       62.     At all times material, Defendant MCT, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

       63.     Notwithstanding this duty, Defendant MCT, by and through its duly authorized

agents, employees, and/or representatives, was guilty of one or more of the following negligent

acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                a.   Failed to properly determine the qualifications of DANIEL BULTHUIS,
                     before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                                                     18
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 19 of 66 PageID #:19



                       employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                       prior to hiring;

                 c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                    application for employment so that a proper background check and
                    evaluation of his knowledge and skills could be done on him; and/or

                 d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                    experience, knowledge, and driving record prior to hiring him and at the
                    beginning of his employment.

          64.   The unfitness of Defendant DANIEL BULTHUIS was known or should have

been known to Defendant MCT prior to and at the time of hiring DANIEL BULTHUIS, and, but

for the above negligent acts and/or omissions, would have led to his not being employed or

retained prior to the occurrence in this complaint, and would have prohibited him from driving.

          65.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the MCT tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear

of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

          66.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.




                                                19
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 20 of 66 PageID #:20



                           COUNT VII – WILLFUL AND WANTON
                         JOHN COIA v. MCT TRANSPORTATION, LLC

           1-66. Plaintiffs incorporate by reference paragraphs 1 through 66 above as if fully set

forth herein.

       67.       At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

       68.       On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

       69.       Defendant MCT, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                        a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                           used his cellular device while operating a tractor-trailer; and

                        b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                           used an electronic communication device in violation of 625 ILCS
                           5/12-610.2.

       70.       As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT, by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear of the

vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of Plaintiffs’

vehicle.

       71.       As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

                                                 20
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 21 of 66 PageID #:21



present, and future.

        WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                           COUNT VIII – WILLFUL AND WANTON
                       DEIRDRE COIA v. MCT TRANSPORTATION, LLC

        1-71. Plaintiffs incorporate by reference paragraphs 1 through 71 above as if fully set

forth herein.

       72.      At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

       73.      On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

       74.      Defendant MCT, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                       a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used his cellular device while operating a tractor-trailer; and

                       b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used an electronic communication device in violation of 625 ILCS
                          5/12-610.2.

       75.      As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MCT, by and through its duly authorized employee and/or agent, DANIEL

BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the rear of the

                                                  21
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 22 of 66 PageID #:22



vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of Plaintiffs’

vehicle.

          76.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MCT TRANSPORTATION, LLC, for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                                COUNT IX - NEGLIGENCE
                          JOHN COIA v. COMCAR INDUSTRIES, INC.
                                     Individual Liability

           1-76. Plaintiffs incorporate by reference paragraphs 1 through 76 above as if fully set

forth herein.

          77.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

          78.    On and before August 19, 2018, COMCAR was subject to the Federal Motor

Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty

to use reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen

to operate the tractor-trailer.

          79.    At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

                                                 22
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 23 of 66 PageID #:23



       80.     Defendant COMCAR breached the aforesaid duties in one or more of the

following ways, inter alia:

                  a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                     duties and prohibitions of driver regulations in violation of Parts 383, 384,
                     390, 391, 392, 393, 395, and 396 of the FMCSRs;

                  b. Failed to adequately train Defendant DANIEL BULTHUIS when
                     reasonable training would have equipped him with the knowledge and
                     skill to operate and maintain the tractor-trailer in a reasonably prudent
                     manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                     the FMCSRs;

                  c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
                     techniques, including proper space management and lane usage;

                  d. Operated without adequate safety management controls;

                  e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
                     FMCSRs;

                  f. Failed to use the same care and caution that a reasonably prudent company
                     would have exercised under the same or substantially similar
                     circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
                     and 396 of the FMCSRs;

                  g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
                     proper lookout for other vehicles upon the roadway;

                  h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     operate the tractor-trailer while using a cell phone;

                  i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     exceed the posted speed limit while operating the tractor-trailer;

                  j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     operate the tractor-trailer at a speed greater than was reasonable and
                     proper with regard to traffic conditions, in violation of the provisions of
                     625 ILCS 5/11-601(a);

                  k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
                     brakes when danger to Plaintiffs was imminent;

                  l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
                     provisions of 625 ILCS 5/12-301;
                                               23
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 24 of 66 PageID #:24




                    m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
                       speed so as to avoid hitting another vehicle, in violation of the provisions
                       of 625 ILCS 5/11-601;

                    n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
                       audible warning with his vehicle horn when such warning was reasonably
                       necessary to ensure safety, in violation of 625 ILCS 5/12-601;

                    o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
                       a distance that was reasonable and proper, in violation of the provisions of
                       625 ILCS 5/11-710(a);

                    p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
                       a motor vehicle on a roadway while using an electronic communication
                       device, in violation of 625 ILCS 5/12-610.2;

                    q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                       aggravated use of an electronic communication device while operating a
                       motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                    r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                       use of wireless communication devices by its drivers, in violation of 49
                       CFR Parts 383, 384, 390, 391, and 392; and/or

                    s. Failed to train its drivers in the prohibition of the use of wireless
                       communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                       and 392.

        81.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR, the COMCAR tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        82.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and damages,
                                                     24
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 25 of 66 PageID #:25



including the costs of this action, and for any additional relief that this court deems just.

                                 COUNT X- NEGLIGENCE
                        DEIRDRE COIA v. COMCAR INDUSTRIES, INC.
                                    Individual Liability

         1-82. Plaintiffs incorporate by reference paragraphs 1 through 82 above as if fully set

forth herein.

        83.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

        84.     On and before August 19, 2018, COMCAR was subject to the Federal Motor

Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty

to use reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen

to operate the tractor-trailer.

        85.     At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

        86.     Defendant COMCAR breached the aforesaid duties in one or more of the

following ways, inter alia:

                    a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                       duties and prohibitions of driver regulations in violation of Parts 383, 384,
                       390, 391, 392, 393, 395, and 396 of the FMCSRs;

                    b. Failed to adequately train Defendant DANIEL BULTHUIS when
                       reasonable training would have equipped him with the knowledge and
                       skill to operate and maintain the tractor-trailer in a reasonably prudent
                       manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                       the FMCSRs;

                    c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
                       techniques, including proper space management and lane usage;
                                                  25
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 26 of 66 PageID #:26




           d. Operated without adequate safety management controls;

           e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
              FMCSRs;

           f. Failed to use the same care and caution that a reasonably prudent company
              would have exercised under the same or substantially similar
              circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
              and 396 of the FMCSRs;

           g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
              proper lookout for other vehicles upon the roadway;

           h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              operate the tractor-trailer while using a cell phone;

           i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              exceed the posted speed limit while operating the tractor-trailer;

           j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              operate the tractor-trailer at a speed greater than was reasonable and
              proper with regard to traffic conditions, in violation of the provisions of
              625 ILCS 5/11-601(a);

           k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
              brakes when danger to Plaintiffs was imminent;

           l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
              provisions of 625 ILCS 5/12-301;

           m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
              speed so as to avoid hitting another vehicle, in violation of the provisions
              of 625 ILCS 5/11-601;

           n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
              audible warning with his vehicle horn when such warning was reasonably
              necessary to ensure safety, in violation of 625 ILCS 5/12-601;

           o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
              a distance that was reasonable and proper, in violation of the provisions of
              625 ILCS 5/11-710(a);

           p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
              a motor vehicle on a roadway while using an electronic communication
              device, in violation of 625 ILCS 5/12-610.2;
                                        26
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 27 of 66 PageID #:27




                     q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                        aggravated use of an electronic communication device while operating a
                        motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                     r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                        use of wireless communication devices by its drivers, in violation of 49
                        CFR Parts 383, 384, 390, 391, and 392; and/or

                     s. Failed to train its drivers in the prohibition of the use of wireless
                        communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                        and 392.

          87.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR, the COMCAR tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

          88.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                                COUNT XI - NEGLIGENCE
                          JOHN COIA v. COMCAR INDUSTRIES, INC.
                                    Respondeat Superior

           1-88. Plaintiffs incorporate by reference paragraphs 1 through 88 above as if fully set

forth herein.

          89.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and
                                                     27
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 28 of 66 PageID #:28



displaying its logo and U.S. DOT number 844513.

       90.     At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of COMCAR and was

acting within the scope of his duly authorized employment and/or agency.

       91.     Upon information and belief, Defendant DANIEL BULTHUIS was subject to

COMCAR’s control, acting pursuant to its directions and commands, and utilizing COMCAR’s

authority and equipment, including the tractor-trailer displaying COMCAR’s logos, for

COMCAR’s pecuniary benefit.

       92.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       93.     At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       94.     Defendant COMCAR, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                       a. Drove the tractor-trailer at a speed which was greater than reasonable
                          and proper, in violation of 625 ILCS 5/11-601;

                       b. Failed to keep a proper lookout for other vehicles upon the roadway;

                       c. Failed to see and observe the vehicles to his front, when they could
                          and should have been seen and observed;

                       d. Failed to maintain control over his tractor-trailer so as to avoid
                          colliding with other vehicles;
                                                     28
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 29 of 66 PageID #:29




               e. Followed vehicles in front of him more closely than was reasonable
                  and proper, lacking due regard for the speed of his vehicle and the
                  traffic upon and the condition of the highway, in violation of 625 ILCS
                  5/11-710;

               f. Failed to timely apply his brakes when danger to plaintiff was
                  imminent;

               g. Failed to take evasive maneuvers to avoid a collision;

               h. Failed to use defensive driving techniques, including proper space
                  management and lane usage;

               i. Failed to adhere to the policies prohibiting the use of wireless
                  communication devices by drivers, in violation of 49 CFR Parts 383,
                  384, 390, 391, and 392;

               j. Operated the tractor-trailer without adequate safety controls;

               k. Failed to decrease the speed of his tractor-trailer so as to avoid
                  colliding with vehicles in front of him, in violation of the provisions of
                  625 ILCS 5/11-601;

               l. Failed to exercise the same care and caution that a reasonably prudent
                  person would have exercised under the same or similar circumstances,
                  all in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                  the FMCSRs;

               m. Failed to comply with the duties and prohibitions of driver regulations
                  in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                  FMCSRs;

               n. Failed to operate the tractor-trailer in a reasonably prudent manner in
                  violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                  FMCSRs;

               o. Operated the tractor-trailer while using a cell phone;

               p. Operated a motor vehicle on a roadway while using an electronic
                  communication device, in violation of 625 ILCS 5/12-610.2;

               q. Committed the aggravated use of an electronic communication device
                  while operating a motor vehicle on a roadway, in violation of 625
                  ILCS 5/12-610.2;

                                        29
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 30 of 66 PageID #:30



                        r. Exceeded the posted speed limit while operating the tractor-trailer;
                           and/or

                        s. Failed to give an audible warning with his horn when such warning
                           was reasonably necessary to ensure safety, in violation of 625 ILCS
                           5/12-601.

        95.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the COMCAR tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

        96.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                                COUNT XII - NEGLIGENCE
                        DEIRDRE COIA v. COMCAR INDUSTRIES, INC.
                                   Respondeat Superior

         1-96. Plaintiffs incorporate by reference paragraphs 1 through 96 above as if fully set

forth herein.

        97.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

        98.     At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of COMCAR and was
                                                  30
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 31 of 66 PageID #:31



acting within the scope of his duly authorized employment and/or agency.

       99.     Upon information and belief, Defendant DANIEL BULTHUIS was subject to

COMCAR’s control, acting pursuant to its directions and commands, and utilizing COMCAR’s

authority and equipment, including the tractor-trailer displaying COMCAR’s logos, for

COMCAR’s pecuniary benefit.

       100.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       101.    At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       102.    Defendant COMCAR, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Drove the tractor-trailer at a speed which was greater than reasonable and
                       proper, in violation of 625 ILCS 5/11-601;

                    b. Failed to keep a proper lookout for other vehicles upon the roadway;

                    c. Failed to see and observe the vehicles to his front, when they could and
                       should have been seen and observed;

                    d. Failed to maintain control over his tractor-trailer so as to avoid colliding
                       with other vehicles;

                    e. Followed vehicles in front of him more closely than was reasonable and
                       proper, lacking due regard for the speed of his vehicle and the traffic upon
                       and the condition of the highway, in violation of 625 ILCS 5/11-710;

                    f. Failed to timely apply his brakes when danger to plaintiff was imminent;
                                                     31
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 32 of 66 PageID #:32




                g. Failed to take evasive maneuvers to avoid a collision;

                h. Failed to use defensive driving techniques, including proper space
                   management and lane usage;

                i. Failed to adhere to the policies prohibiting the use of wireless
                   communication devices by drivers, in violation of 49 CFR Parts 383, 384,
                   390, 391, and 392;

                j. Operated the tractor-trailer without adequate safety controls;

                k. Failed to decrease the speed of his tractor-trailer so as to avoid colliding
                   with vehicles in front of him, in violation of the provisions of 625 ILCS
                   5/11-601;

                l. Failed to exercise the same care and caution that a reasonably prudent
                   person would have exercised under the same or similar circumstances, all
                   in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                   FMCSRs;

                m. Failed to comply with the duties and prohibitions of driver regulations in
                   violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                   FMCSRs;

                n. Failed to operate the tractor-trailer in a reasonably prudent manner in
                   violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                   FMCSRs;

                o. Operated the tractor-trailer while using a cell phone;

                p. Operated a motor vehicle on a roadway while using an electronic
                   communication device, in violation of 625 ILCS 5/12-610.2;

                q. Committed the aggravated use of an electronic communication device
                   while operating a motor vehicle on a roadway, in violation of 625 ILCS
                   5/12-610.2;

                r. Exceeded the posted speed limit while operating the tractor-trailer; and/or

                s. Failed to give an audible warning with his horn when such warning was
                   reasonably necessary to ensure safety, in violation of 625 ILCS 5/12-601.

      103.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR by and through its duly authorized employee and/or agent,
                                             32
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 33 of 66 PageID #:33



DANIEL BULTHUIS, the COMCAR tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

          104.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                     COUNT XIII – NEGLIGENT HIRING AND RETENTION
                        JOHN COIA v. COMCAR INDUSTRIES, INC.

           1-104. Plaintiffs incorporate by reference paragraphs 1 through 104 above as if fully set

forth herein.

          105.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

          106.   At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of COMCAR and was

acting within the scope of his duly authorized employment and/or agency.

          107.   Upon information and belief, Defendant DANIEL BULTHUIS was subject to

COMCAR’s control, acting pursuant to its directions and commands, and utilizing COMCAR’s

authority and equipment, including the tractor-trailer displaying COMCAR’s logos, for

COMCAR’s pecuniary benefit.
                                                  33
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 34 of 66 PageID #:34



       108.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       109.    On and prior to August 19, 2018, COMCAR had a duty to only hire and retain

drivers who were knowledgeable of all applicable FMCSR regulations, and who were fit,

qualified, and responsible to drive a semi tractor-trailer.

       110.    At all times material, Defendant COMCAR, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

       111.    Notwithstanding this duty, Defendant COMCAR, by and through its duly

authorized agents, employees, and/or representatives, was guilty of one or more of the following

negligent acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                a. Failed to properly determine the qualifications of DANIEL BULTHUIS,
                   before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                    employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                    prior to hiring;

                 c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                    application for employment so that a proper background check and
                    evaluation of his knowledge and skills could be done on him; and/or

                 d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                    experience, knowledge, and driving record prior to hiring him and at the
                    beginning of his employment.

       112.    The unfitness of Defendant DANIEL BULTHUIS was known or should have
                                                     34
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 35 of 66 PageID #:35



been known to Defendant COMCAR prior to and at the time of hiring DANIEL BULTHUIS,

and, but for the above negligent acts and/or omissions, would have led to his not being employed

or retained prior to the occurrence in this complaint, and would have prohibited him from

driving.

        113.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the COMCAR tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

        114.     As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

           WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                     COUNT XIV – NEGLIGENT HIRING AND RETENTION
                       DEIRDRE COIA v. COMCAR INDUSTRIES, INC.

           1-114. Plaintiffs incorporate by reference paragraphs 1 through 114 above as if fully set

forth herein.

        115.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

        116.     At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of COMCAR and was
                                                  35
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 36 of 66 PageID #:36



acting within the scope of his duly authorized employment and/or agency.

       117.    Upon information and belief, Defendant DANIEL BULTHUIS was subject to

COMCAR’s control, acting pursuant to its directions and commands, and utilizing COMCAR’s

authority and equipment, including the tractor-trailer displaying COMCAR’s logos, for

COMCAR’s pecuniary benefit.

       118.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       119.    On and prior to August 19, 2018, COMCAR had a duty to only hire and retain

drivers who were knowledgeable of all applicable FMCSR regulations, and who were fit,

qualified, and responsible to drive a semi tractor-trailer.

       120.    At all times material, Defendant COMCAR, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

       121.    Notwithstanding this duty, Defendant COMCAR, by and through its duly

authorized agents, employees, and/or representatives, was guilty of one or more of the following

negligent acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                a. Failed to properly determine the qualifications of DANIEL BULTHUIS,
                   before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                    employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                    prior to hiring;
                                                     36
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 37 of 66 PageID #:37




                  c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                     application for employment so that a proper background check and
                     evaluation of his knowledge and skills could be done on him; and/or

                  d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                     experience, knowledge, and driving record prior to hiring him and at the
                     beginning of his employment.

          122.   The unfitness of Defendant DANIEL BULTHUIS was known or should have

been known to Defendant COMCAR prior to and at the time of hiring DANIEL BULTHUIS,

and, but for the above negligent acts and/or omissions, would have led to his not being employed

or retained prior to the occurrence in this complaint, and would have prohibited him from

driving.

          123.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the COMCAR tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

          124.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.




                                                37
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 38 of 66 PageID #:38



                           COUNT XV – WILLFUL AND WANTON
                         JOHN COIA v. COMCAR INDUSTRIES, INC.

         1-124. Plaintiffs incorporate by reference paragraphs 1 through 124 above as if fully set

forth herein.

        125.    At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

        126.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

        127.    Defendant COMCAR, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                       a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used his cellular device while operating a tractor-trailer; and

                       b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used an electronic communication device in violation of 625 ILCS
                          5/12-610.2.

        128.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR, by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the

rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

        129.    As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

                                                 38
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 39 of 66 PageID #:39



present, and future.

        WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                          COUNT XVI – WILLFUL AND WANTON
                       DEIRDRE COIA v. COMCAR INDUSTRIES, INC.

        1-129. Plaintiffs incorporate by reference paragraphs 1 through 129 above as if fully set

forth herein.

       130.     At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

       131.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

       132.     Defendant COMCAR, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                       a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used his cellular device while operating a tractor-trailer; and

                       b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used an electronic communication device in violation of 625 ILCS
                          5/12-610.2.

       133.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of COMCAR, by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the

                                                  39
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 40 of 66 PageID #:40



rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

          134.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, COMCAR INDUSTRIES, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                                COUNT XVII - NEGLIGENCE
                       JOHN COIA v. MIDWEST COAST TRANSPORT, INC.
                                      Individual Liability

           1-134. Plaintiffs incorporate by reference paragraphs 1 through 134 above as if fully set

forth herein.

          135.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

          136.   On and before August 19, 2018, MCT was subject to the Federal Motor Carrier

Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty to use

reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen to

operate the tractor-trailer.

          137.   At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

                                                  40
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 41 of 66 PageID #:41



       138.    Defendant MIDWEST breached the aforesaid duties in one or more of the

following ways, inter alia:

                  a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                     duties and prohibitions of driver regulations in violation of Parts 383, 384,
                     390, 391, 392, 393, 395, and 396 of the FMCSRs;

                  b. Failed to adequately train Defendant DANIEL BULTHUIS when
                     reasonable training would have equipped him with the knowledge and
                     skill to operate and maintain the tractor-trailer in a reasonably prudent
                     manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                     the FMCSRs;

                  c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
                     techniques, including proper space management and lane usage;

                  d. Operated without adequate safety management controls;

                  e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
                     FMCSRs;

                  f. Failed to use the same care and caution that a reasonably prudent company
                     would have exercised under the same or substantially similar
                     circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
                     and 396 of the FMCSRs;

                  g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
                     proper lookout for other vehicles upon the roadway;

                  h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     operate the tractor-trailer while using a cell phone;

                  i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     exceed the posted speed limit while operating the tractor-trailer;

                  j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
                     operate the tractor-trailer at a speed greater than was reasonable and
                     proper with regard to traffic conditions, in violation of the provisions of
                     625 ILCS 5/11-601(a);

                  k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
                     brakes when danger to Plaintiffs was imminent;

                  l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
                     provisions of 625 ILCS 5/12-301;
                                               41
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 42 of 66 PageID #:42




                    m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
                       speed so as to avoid hitting another vehicle, in violation of the provisions
                       of 625 ILCS 5/11-601;

                    n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
                       audible warning with his vehicle horn when such warning was reasonably
                       necessary to ensure safety, in violation of 625 ILCS 5/12-601;

                    o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
                       a distance that was reasonable and proper, in violation of the provisions of
                       625 ILCS 5/11-710(a);

                    p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
                       a motor vehicle on a roadway while using an electronic communication
                       device, in violation of 625 ILCS 5/12-610.2;

                    q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                       aggravated use of an electronic communication device while operating a
                       motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                    r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                       use of wireless communication devices by its drivers, in violation of 49
                       CFR Parts 383, 384, 390, 391, and 392; and/or

                    s. Failed to train its drivers in the prohibition of the use of wireless
                       communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                       and 392.

        139.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST, the MIDWEST tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        140.    As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries and
                                                     42
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 43 of 66 PageID #:43



damages, including the costs of this action, and for any additional relief that this court deems

just.

                             COUNT XVIII - NEGLIGENCE
                   DEIRDRE COIA v. MIDWEST COAST TRANSPORT, INC.
                                   Individual Liability

           1-140. Plaintiffs incorporate by reference paragraphs 1 through 140 above as if fully set

forth herein.

          141.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

          142.   On and before August 19, 2018, Midwest was subject to the Federal Motor

Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on the roadway a duty

to use reasonable care in the hiring, training, retention, and/or supervision of the drivers chosen

to operate the tractor-trailer.

          143.   At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

          144.   Defendant MIDWEST breached the aforesaid duties in one or more of the

following ways, inter alia:

                     a. Failed to require Defendant DANIEL BULTHUIS to comply with the
                        duties and prohibitions of driver regulations in violation of Parts 383, 384,
                        390, 391, 392, 393, 395, and 396 of the FMCSRs;

                     b. Failed to adequately train Defendant DANIEL BULTHUIS when
                        reasonable training would have equipped him with the knowledge and
                        skill to operate and maintain the tractor-trailer in a reasonably prudent
                        manner in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                        the FMCSRs;

                                                  43
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 44 of 66 PageID #:44



           c. Failed to train Defendant DANIEL BULTHUIS on defensive driving
              techniques, including proper space management and lane usage;

           d. Operated without adequate safety management controls;

           e. Aided and abetted Defendant DANIEL BULTHUIS’ violations of the
              FMCSRs;

           f. Failed to use the same care and caution that a reasonably prudent company
              would have exercised under the same or substantially similar
              circumstances all in violation of Parts 383, 384, 390, 391, 392, 393, 395,
              and 396 of the FMCSRs;

           g. Failed to train and/or require Defendant DANIEL BULTHUIS to keep a
              proper lookout for other vehicles upon the roadway;

           h. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              operate the tractor-trailer while using a cell phone;

           i. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              exceed the posted speed limit while operating the tractor-trailer;

           j. Failed to train and/or require Defendant DANIEL BULTHUIS not to
              operate the tractor-trailer at a speed greater than was reasonable and
              proper with regard to traffic conditions, in violation of the provisions of
              625 ILCS 5/11-601(a);

           k. Failed to train and/or require Defendant DANIEL BULTHUIS to apply his
              brakes when danger to Plaintiffs was imminent;

           l. Failed to equip the tractor-trailer with adequate brakes, in violation of the
              provisions of 625 ILCS 5/12-301;

           m. Failed to train and/or require Defendant DANIEL BULTHUIS to decrease
              speed so as to avoid hitting another vehicle, in violation of the provisions
              of 625 ILCS 5/11-601;

           n. Failed to train and/or require Defendant DANIEL BULTHUIS to give an
              audible warning with his vehicle horn when such warning was reasonably
              necessary to ensure safety, in violation of 625 ILCS 5/12-601;

           o. Failed to train and/or require Defendant DANIEL BULTHUIS to follow at
              a distance that was reasonable and proper, in violation of the provisions of
              625 ILCS 5/11-710(a);

           p. Failed to train and/or require Defendant DANIEL BULTHUIS not operate
                                        44
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 45 of 66 PageID #:45



                        a motor vehicle on a roadway while using an electronic communication
                        device, in violation of 625 ILCS 5/12-610.2;

                     q. Failed to train Defendant DANEIL BULTHUIS on the prohibition of the
                        aggravated use of an electronic communication device while operating a
                        motor vehicle on a roadway, in violation of 625 ILCS 5/12-610.2;

                     r. Failed to adopt, develop, and enforce safe driving policies prohibiting the
                        use of wireless communication devices by its drivers, in violation of 49
                        CFR Parts 383, 384, 390, 391, and 392; and/or

                     s. Failed to train its drivers in the prohibition of the use of wireless
                        communication devices in violation of 49 CFR Parts 383, 384, 390, 391,
                        and 392.

          145.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST, the MIDWEST tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

          146.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries

and damages, including the costs of this action, and for any additional relief that this court deems

just.

                                COUNT XIX- NEGLIGENCE
                      JOHN COIA v. MIDWEST COAST TRANSPORT, INC.
                                    Respondeat Superior

          1-146. Plaintiffs incorporate by reference paragraphs 1 through 146 above as if fully set

forth herein.

          147.   At all times relevant hereto, and on or about August 19, 2018, Defendant
                                                     45
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 46 of 66 PageID #:46



DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

       148.    At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MIDWEST and was

acting within the scope of his duly authorized employment and/or agency.

       149.    Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MIDWEST’s control, acting pursuant to its directions and commands, and utilizing MIDWEST’s

authority and equipment, including the tractor-trailer displaying MIDWEST’s logos, for

MIDWEST’s pecuniary benefit.

       150.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       151.    At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       152.    Defendant MIDWEST, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                           a. Drove the tractor-trailer at a speed which was greater than
                              reasonable and proper, in violation of 625 ILCS 5/11-601;

                           b. Failed to keep a proper lookout for other vehicles upon the
                              roadway;

                           c. Failed to see and observe the vehicles to his front, when they could
                              and should have been seen and observed;
                                                     46
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 47 of 66 PageID #:47




                  d. Failed to maintain control over his tractor-trailer so as to avoid
                     colliding with other vehicles;

                  e. Followed vehicles in front of him more closely than was
                     reasonable and proper, lacking due regard for the speed of his
                     vehicle and the traffic upon and the condition of the highway, in
                     violation of 625 ILCS 5/11-710;

                  f. Failed to timely apply his brakes when danger to plaintiff was
                     imminent;

                  g. Failed to take evasive maneuvers to avoid a collision;

                  h. Failed to use defensive driving techniques, including proper space
                     management and lane usage;

                  i. Failed to adhere to the policies prohibiting the use of wireless
                     communication devices by drivers, in violation of 49 CFR Parts
                     383, 384, 390, 391, and 392;

                  j. Operated the tractor-trailer without adequate safety controls;

                  k. Failed to decrease the speed of his tractor-trailer so as to avoid
                     colliding with vehicles in front of him, in violation of the
                     provisions of 625 ILCS 5/11-601;

                  l. Failed to exercise the same care and caution that a reasonably
                     prudent person would have exercised under the same or similar
                     circumstances, all in violation of Parts 383, 384, 390, 391, 392,
                     393, 395, and 396 of the FMCSRs;

                  m. Failed to comply with the duties and prohibitions of driver
                     regulations in violation of Parts 383, 384, 390, 391, 392, 393, 395,
                     and 396 of the FMCSRs;

                  n. Failed to operate the tractor-trailer in a reasonably prudent manner
                     in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                     the FMCSRs;

                  o. Operated the tractor-trailer while using a cell phone;

                  p. Operated a motor vehicle on a roadway while using an electronic
                     communication device, in violation of 625 ILCS 5/12-610.2;

                  q. Committed the aggravated use of an electronic communication
                                       47
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 48 of 66 PageID #:48



                                   device while operating a motor vehicle on a roadway, in violation
                                   of 625 ILCS 5/12-610.2;

                            r. Exceeded the posted speed limit while operating the tractor-trailer;
                               and/or

                            s. Failed to give an audible warning with his horn when such warning
                               was reasonably necessary to ensure safety, in violation of 625
                               ILCS 5/12-601.

          153.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the MIDWEST tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

          154.   As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

           WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                              COUNT XX - NEGLIGENCE
                   DEIRDRE COIA v. MIDWEST COAST TRANSPORT, INC.
                                   Respondeat Superior

           1-154. Plaintiffs incorporate by reference paragraphs 1 through 154 above as if fully set

forth herein.

          155.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

                                                   48
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 49 of 66 PageID #:49



upon information and belief, displaying its logo and U.S. DOT number.

       156.    At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MIDWEST and was

acting within the scope of his duly authorized employment and/or agency.

       157.    Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MCT’s control, acting pursuant to its directions and commands, and utilizing MIDWEST’s

authority and equipment, including the tractor-trailer displaying MIDWEST’s logos, for

MIDWEST’s pecuniary benefit.

       158.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       159.    At all times relevant herein, there was in full force and effect in the State of

Illinois, a statute incorporating by reference, inter alia, Parts 383, 384, 390, 391, 392, 393, 395,

and 396 of the FMCSRs. 625 ILCS 5/18b-105.

       160.    Defendant MIDWEST, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                    a. Drove the tractor-trailer at a speed which was greater than reasonable and
                       proper, in violation of 625 ILCS 5/11-601;

                    b. Failed to keep a proper lookout for other vehicles upon the roadway;

                    c. Failed to see and observe the vehicles to his front, when they could and
                       should have been seen and observed;

                    d. Failed to maintain control over his tractor-trailer so as to avoid colliding
                       with other vehicles;
                                                     49
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 50 of 66 PageID #:50




           e. Followed vehicles in front of him more closely than was reasonable and
              proper, lacking due regard for the speed of his vehicle and the traffic upon
              and the condition of the highway, in violation of 625 ILCS 5/11-710;

           f. Failed to timely apply his brakes when danger to plaintiff was imminent;

           g. Failed to take evasive maneuvers to avoid a collision;

           h. Failed to use defensive driving techniques, including proper space
              management and lane usage;

           i. Failed to adhere to the policies prohibiting the use of wireless
              communication devices by drivers, in violation of 49 CFR Parts 383, 384,
              390, 391, and 392;

           j. Operated the tractor-trailer without adequate safety controls;

           k. Failed to decrease the speed of his tractor-trailer so as to avoid colliding
              with vehicles in front of him, in violation of the provisions of 625 ILCS
              5/11-601;

           l. Failed to exercise the same care and caution that a reasonably prudent
              person would have exercised under the same or similar circumstances, all
              in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           m. Failed to comply with the duties and prohibitions of driver regulations in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           n. Failed to operate the tractor-trailer in a reasonably prudent manner in
              violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
              FMCSRs;

           o. Operated the tractor-trailer while using a cell phone;

           p. Operated a motor vehicle on a roadway while using an electronic
              communication device, in violation of 625 ILCS 5/12-610.2;

           q. Committed the aggravated use of an electronic communication device
              while operating a motor vehicle on a roadway, in violation of 625 ILCS
              5/12-610.2;

           r. Exceeded the posted speed limit while operating the tractor-trailer; and/or

                                        50
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 51 of 66 PageID #:51



                     s. Failed to give an audible warning with his horn when such warning was
                        reasonably necessary to ensure safety, in violation of 625 ILCS 5/12-601.

          161.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the MIDWEST tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

          162.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries

and damages, including the costs of this action, and for any additional relief that this court deems

just.

                     COUNT XXI – NEGLIGENT HIRING AND RETENTION
                      JOHN COIA v. MIDWEST COAST TRANSPORT, INC.

           1-162. Plaintiffs incorporate by reference paragraphs 1 through 162 above as if fully set

forth herein.

          163.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

          164.   At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MIDWEST and was

acting within the scope of his duly authorized employment and/or agency.

                                                  51
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 52 of 66 PageID #:52



       165.    Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MIDWEST’s control, acting pursuant to its directions and commands, and utilizing MIDWEST’s

authority and equipment, including the tractor-trailer displaying MIDWEST’s logos, for

MIDWEST’s pecuniary benefit.

       166.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       167.    On and prior to August 19, 2018, MCT had a duty to only hire and retain drivers

who were knowledgeable of all applicable FMCSR regulations, and who were fit, qualified, and

responsible to drive a semi tractor-trailer.

       168.    At all times material, Defendant MIDWEST, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

       169.    Notwithstanding this duty, Defendant MIDWEST, by and through its duly

authorized agents, employees, and/or representatives, was guilty of one or more of the following

negligent acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                a. Failed to properly determine the qualifications of DANIEL BULTHUIS,
                   before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                    employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                    prior to hiring;

                 c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                                                     52
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 53 of 66 PageID #:53



                       application for employment so that a proper background check and
                       evaluation of his knowledge and skills could be done on him; and/or

                  d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                     experience, knowledge, and driving record prior to hiring him and at the
                     beginning of his employment.

          170.   The unfitness of Defendant DANIEL BULTHUIS was known or should have

been known to Defendant MIDWEST prior to and at the time of hiring DANIEL BULTHUIS,

and, but for the above negligent acts and/or omissions, would have led to his not being employed

or retained prior to the occurrence in this complaint, and would have prohibited him from

driving.

          171.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the MIDWEST tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

          172.   As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

           WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                   COUNT XXII – NEGLIGENT HIRING AND RETENTION
                   DEIRDRE COIA v. MIDWEST COAST TRANSPORT, INC.

         1-172. Plaintiffs incorporate by reference paragraphs 1 through 172 above as if fully set

                                                 53
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 54 of 66 PageID #:54



forth herein.

       173.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

       174.     At all times herein relevant, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was a duly authorized employee and/or agent of MIDWEST and was

acting within the scope of his duly authorized employment and/or agency.

       175.     Upon information and belief, Defendant DANIEL BULTHUIS was subject to

MIDWEST’s control, acting pursuant to its directions and commands, and utilizing MIDWEST’s

authority and equipment, including the tractor-trailer displaying MIDWEST’s logos, for

MIDWEST’s pecuniary benefit.

       176.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision of

the drivers chosen to operate the tractor-trailer.

       177.     On and prior to August 19, 2018, MIDWEST had a duty to only hire and retain

drivers who were knowledgeable of all applicable FMCSR regulations, and who were fit,

qualified, and responsible to drive a semi tractor-trailer.

       178.     At all times material, Defendant MIDWEST, as employer of Defendant DANIEL

BULTHUIS, knew or should have known that DANIEL BULTHUIS had a particular unfitness

as a tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all tractor-trailer operators, such that his operation of

a tractor-trailer created a danger or harm to third persons, including the Plaintiffs.

                                                     54
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 55 of 66 PageID #:55



        179.    Notwithstanding this duty, Defendant MIDWEST, by and through its duly

authorized agents, employees, and/or representatives, was guilty of one or more of the following

negligent acts or omissions in hiring and/or retaining Defendant DANIEL BULTHUIS:

                 a. Failed to properly determine the qualifications of DANIEL BULTHUIS,
                    before hiring him;

                 b. Failed to make any appropriate background checks or contact previous
                    employers to determine appropriate skills or fitness of DANIEL BULTHUIS
                    prior to hiring;

                 c. Failed to require DANIEL BULTHUIS to provide a proper and complete
                    application for employment so that a proper background check and
                    evaluation of his knowledge and skills could be done on him; and/or

                 d. Failed to conduct investigation and inquiries into DANIEL BULTHUIS’
                    experience, knowledge, and driving record prior to hiring him and at the
                    beginning of his employment.

        180.    The unfitness of Defendant DANIEL BULTHUIS was known or should have

been known to Defendant MIDWEST prior to and at the time of hiring DANIEL BULTHUIS,

and, but for the above negligent acts and/or omissions, would have led to his not being employed

or retained prior to the occurrence in this complaint, and would have prohibited him from

driving.

        181.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the MIDWEST tractor-trailer driven by Defendant DANIEL BULTHUIS

struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike

the rear of Plaintiffs’ vehicle.

        182.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.
                                               55
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 56 of 66 PageID #:56



           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MIDWEST COAST TRANSPORT, INC., for all of the above injuries

and damages, including the costs of this action, and for any additional relief that this court deems

just.

                           COUNT XXIII – WILLFUL AND WANTON
                          JOHN COIA v. MIDWEST TRANSPORT, INC.

           1-182. Plaintiffs incorporate by reference paragraphs 1 through 182 above as if fully set

forth herein.

          183.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

          184.   On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

          185.   Defendant MIDWEST, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                         a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                            used his cellular device while operating a tractor-trailer; and

                         b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                            used an electronic communication device in violation of 625 ILCS
                            5/12-610.2.

          186.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST, by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the

                                                  56
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 57 of 66 PageID #:57



rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

        187.    As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, MIDWEST TRANSPORT, INC., for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                         COUNT XXIV – WILLFUL AND WANTON
                       DEIRDRE COIA v. MIDWEST TRANSPORT, INC.

         1-187. Plaintiffs incorporate by reference paragraphs 1 through 187 above as if fully set

forth herein.

        188.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

        189.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

        190.    Defendant MIDWEST, by and through its duly authorized employee and/or agent,

Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of the following

ways, inter alia:

                       a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used his cellular device while operating a tractor-trailer; and

                       b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used an electronic communication device in violation of 625 ILCS
                                                  57
        Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 58 of 66 PageID #:58



                             5/12-610.2.

          191.   As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of MIDWEST, by and through its duly authorized employee and/or agent,

DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL BULTHUIS struck the

rear of the vehicle of JORGE MONTES, causing JORGE MONTES’ vehicle to strike the rear of

Plaintiffs’ vehicle.

          192.   As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

           WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, MIDWEST TRANSPORT, INC., for all of the above injuries and

damages, including the costs of this action, and for any additional relief that this court deems

just.

                                  COUNT XXV - NEGLIGENCE
                                JOHN COIA v. DANIEL BULTHUIS

           1-192. Plaintiffs incorporate by reference paragraphs 1 through 192 above as if fully set

forth herein.

          193.   At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

          194.   At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

          195.   At all times relevant hereto, and on or about August 19, 2018, Defendant
                                                  58
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 59 of 66 PageID #:59



DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

       196.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

       197.    Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of

the following ways, inter alia:

                       a. Drove the tractor-trailer at a speed which was greater than reasonable
                          and proper, in violation of 625 ILCS 5/11-601;

                       b. Failed to keep a proper lookout for other vehicles upon the roadway;

                       c. Failed to see and observe the vehicles to his front, when they could
                          and should have been seen and observed;

                       d. Failed to maintain control over his tractor-trailer so as to avoid
                          colliding with other vehicles;

                       e. Followed vehicles in front of him more closely than was reasonable
                          and proper, lacking due regard for the speed of his vehicle and the
                          traffic upon and the condition of the highway, in violation of 625 ILCS
                          5/11-710;

                       f. Failed to timely apply his brakes when danger to plaintiff was
                          imminent;

                       g. Failed to take evasive maneuvers to avoid a collision;

                       h. Failed to use defensive driving techniques, including proper space
                          management and lane usage;

                       i. Failed to adhere to the policies prohibiting the use of wireless
                          communication devices by drivers, in violation of 49 CFR Parts 383,
                          384, 390, 391, and 392;

                       j. Operated the tractor-trailer without adequate safety controls;

                       k. Failed to decrease the speed of his tractor-trailer so as to avoid
                          colliding with vehicles in front of him, in violation of the provisions of
                                                 59
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 60 of 66 PageID #:60



                            625 ILCS 5/11-601;

                        l. Failed to exercise the same care and caution that a reasonably prudent
                           person would have exercised under the same or similar circumstances,
                           all in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                           the FMCSRs;

                        m. Failed to comply with the duties and prohibitions of driver regulations
                           in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                           FMCSRs;

                        n. Failed to operate the tractor-trailer in a reasonably prudent manner in
                           violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                           FMCSRs;

                        o. Operated the tractor-trailer while using a cell phone;

                        p. Operated a motor vehicle on a roadway while using an electronic
                           communication device, in violation of 625 ILCS 5/12-610.2;

                        q. Committed the aggravated use of an electronic communication device
                           while operating a motor vehicle on a roadway, in violation of 625
                           ILCS 5/12-610.2;

                        r. Exceeded the posted speed limit while operating the tractor-trailer;
                           and/or

                        s. Failed to give an audible warning with his horn when such warning
                           was reasonably necessary to ensure safety, in violation of 625 ILCS
                           5/12-601.

        198.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        199.    As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against
                                                     60
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 61 of 66 PageID #:61



the Defendant, DANIEL BULTHUIS, for all of the above injuries and damages, including the

costs of this action, and for any additional relief that this court deems just.

                                 COUNT XXVI- NEGLIGENCE
                             DEIRDRE COIA v. DANIEL BULTHUIS

         1-199. Plaintiffs incorporate by reference paragraphs 1 through 199 above as if fully set

forth herein.

        200.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        201.    At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

        202.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

        203.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in operation of the tractor-trailer.

        204.    Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of

the following ways, inter alia:

                        a. Drove the tractor-trailer at a speed which was greater than reasonable
                           and proper, in violation of 625 ILCS 5/11-601;

                        b. Failed to keep a proper lookout for other vehicles upon the roadway;

                        c. Failed to see and observe the vehicles to his front, when they could
                           and should have been seen and observed;
                                                  61
Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 62 of 66 PageID #:62




               d. Failed to maintain control over his tractor-trailer so as to avoid
                  colliding with other vehicles;

               e. Followed vehicles in front of him more closely than was reasonable
                  and proper, lacking due regard for the speed of his vehicle and the
                  traffic upon and the condition of the highway, in violation of 625 ILCS
                  5/11-710;

               f. Failed to timely apply his brakes when danger to plaintiff was
                  imminent;

               g. Failed to take evasive maneuvers to avoid a collision;

               h. Failed to use defensive driving techniques, including proper space
                  management and lane usage;

               i. Failed to adhere to the policies prohibiting the use of wireless
                  communication devices by drivers, in violation of 49 CFR Parts 383,
                  384, 390, 391, and 392;

               j. Operated the tractor-trailer without adequate safety controls;

               k. Failed to decrease the speed of his tractor-trailer so as to avoid
                  colliding with vehicles in front of him, in violation of the provisions of
                  625 ILCS 5/11-601;

               l. Failed to exercise the same care and caution that a reasonably prudent
                  person would have exercised under the same or similar circumstances,
                  all in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of
                  the FMCSRs;

               m. Failed to comply with the duties and prohibitions of driver regulations
                  in violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                  FMCSRs;

               n. Failed to operate the tractor-trailer in a reasonably prudent manner in
                  violation of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the
                  FMCSRs;

               o. Operated the tractor-trailer while using a cell phone;

               p. Operated a motor vehicle on a roadway while using an electronic
                  communication device, in violation of 625 ILCS 5/12-610.2;

               q. Committed the aggravated use of an electronic communication device
                                        62
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 63 of 66 PageID #:63



                             while operating a motor vehicle on a roadway, in violation of 625
                             ILCS 5/12-610.2;

                        r. Exceeded the posted speed limit while operating the tractor-trailer;
                           and/or

                        s. Failed to give an audible warning with his horn when such warning
                           was reasonably necessary to ensure safety, in violation of 625 ILCS
                           5/12-601.

        205.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        206.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

         WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, DANIEL BULTHUIS, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

                             COUNT XXVII – WILLFUL AND WANTON
                                JOHN COIA v. DANIEL BULTHUIS

        1-206. Plaintiffs incorporate by reference paragraphs 1 through 206 above as if fully set

forth herein.

        207.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

        208.    At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and
                                                     63
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 64 of 66 PageID #:64



displaying its logo and U.S. DOT number 844513.

        209.    At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

        210.    On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

        211.    Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of

the following ways, inter alia:

                        a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                           used his cellular device while operating a tractor-trailer; and

                        b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                           used an electronic communication device in violation of 625 ILCS
                           5/12-610.2.

        212.    As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL

BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        213.    As a direct and proximate result of the foregoing collision, Plaintiff JOHN COIA

sustained permanent and severe personal injuries and other pecuniary damages, all being past,

present, and future.

         WHERFORE, the Plaintiff, JOHN COIA, demands judgment in his favor and against

the Defendant, DANIEL BULTHUIS, for all of the above injuries and damages, including the

costs of this action, and for any additional relief that this court deems just.



                                                     64
    Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 65 of 66 PageID #:65



                         COUNT XXVIII – WILLFUL AND WANTON
                           DEIRDRE COIA v. DANIEL BULTHUIS

        1-213. Plaintiffs incorporate by reference paragraphs 1 through 213 above as if fully set

forth herein.

       214.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MCT’s motor carrier operating authority and

displaying its logo and U.S. DOT number 783.

       215.     At all times herein relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under COMCAR’s motor carrier operating authority and

displaying its logo and U.S. DOT number 844513.

       216.     At all times relevant hereto, and on or about August 19, 2018, Defendant

DANIEL BULTHUIS was operating under MIDWEST’s motor carrier operating authority and,

upon information and belief, displaying its logo and U.S. DOT number.

       217.     On and before August 19, 2018, Defendant DANIEL BULTHUIS was subject to

the Federal Motor Carrier Safety Regulations (“FMCSR”) and owed Plaintiffs and all others on

the roadway a duty to use reasonable care in the operation of the tractor-trailer.

       218.     Defendant DANIEL BULTHUIS, breached the aforesaid duties in one or more of

the following ways, inter alia:

                       a. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used his cellular device while operating a tractor-trailer; and

                       b. Recklessly and with an utter indifference for the safety of the Plaintiffs
                          used an electronic communication device in violation of 625 ILCS
                          5/12-610.2.

       219.     As a direct and proximate result of one or more of the aforementioned negligent

acts or omissions of DANIEL BULTHUIS, the tractor-trailer driven by Defendant DANIEL

                                                 65
     Case: 1:19-cv-00763 Document #: 1 Filed: 02/06/19 Page 66 of 66 PageID #:66



BULTHUIS struck the rear of the vehicle of JORGE MONTES, causing JORGE MONTES’

vehicle to strike the rear of Plaintiffs’ vehicle.

        220.    As a direct and proximate result of the foregoing collision, Plaintiff DEIRDRE

COIA sustained permanent and severe personal injuries and other pecuniary damages, all being

past, present, and future.

         WHERFORE, the Plaintiff, DEIRDRE COIA, demands judgment in her favor and

against the Defendant, DANIEL BULTHUIS, for all of the above injuries and damages,

including the costs of this action, and for any additional relief that this court deems just.

        Plaintiffs demand trial by jury.



                                                          Respectfully submitted by:

                                                          JOHN J. MALM & ASSOCIATES, P.C.


                                                     By: /s/ John J. Malm
                                                         One of Plaintiffs’ Attorneys



John J. Malm [ #6216482 ]
Jason P. Schneider [ #6306938 ]
JOHN J. MALM & ASSOCIATES, P.C.
1730 Park Street, Suite 201
Naperville, IL 60563
630-527-4177 Telephone
630-527-4178 Facsimile
john@malmlegal.com
jason@malmlegal.com

Attorneys for JOHN COIA and DEIRDRE COIA




                                                     66
